{¶ 20} Although I concur in the majority opinion, I write separately because I believe that the majority misinterprets the record when it states in reference to the objections to the magistrate's opinion that the judge did not expressly rule on these objections as required by Civ.R. 53(E)(4)(b) in the trial court's February 20, 2001 order. In the February 20, 2001 order, the trial court stated as follows:
  {¶ 21} Having reviewed the Magistrate's Decision and considered the defendant's objections, the court hereby adopts said decision in its entirety, including the findings of facts and conclusions of law set forth therein.
{¶ 22} Civ.R. 53(E)(4)(b) requires that a trial court "shall rule on any objections." I believe that the trial court did appropriately rule on the appellant's objections in its February 20, 2001 entry and that there was no "reversible error" committed. Accordingly, I would dismiss the appeal as untimely filed because the appellant's motion for a new trial was not filed within fourteen days of the February 20, 2001 judgment entry and because the within appeal was not filed within thirty days of the same date.